DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, 4-6, 11-18, and 20-25 are pending.
Claims 5 and 11-18 are withdrawn from consideration as directed to a non-elected invention.
Claims 1, 2, 4, 6, and 20-25 are presented for examination.
Claims 1, 2, 4, 6, and 20-25 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Livingston (U.S. PGPub. 2006/0130391) in view of Brun (U.S. 2,979,268), Olchovy (U.S. PGPub. 2014/0209698), Michaelraj (S. Michaelraj & R.K. Sharma, Fumigant Toxicity of Neem Formulations Against Sitophilus oryzae and Rhyzopertha dominica, 2 J Agricult. Tech. 1 (2006)) (of record in parent ‘513 application), and Windsor (U.S. PGPub. 2006/0276339) as evidenced by Beitzel (U.S. PGPub. 2010/0158965) and Pallaghy (C.K. Pallaghy & K. Raschke, No Stomatal Response to Ethylene, 49 Plant Physiol. 275 (1972)).
Applicants claims are directed towards devices containing a substrate impregnated with a plant health or plant pest control composition contained within a housing adapted to hold the substrate and at least one plant, which in the absence of a controlling definition provided by applicants the examiner will consider equivalent to any substrate capable of absorbing or containing a pesticide or pest controlling component and a treatment enclosure of sufficient size to be able to accommodate a plant, with the housing including one or more apertures for releasing vapors from the pesticidal or pest control compositions, which combine a “first substance effective to cause constriction of at least a portion of stomata of at least one plant” and a “second substance comprising at least one of a plant health and a plant pest control active ingredient,” contained within an enclosure of between 70-1200L and a concentration of neem oil between 0.00055-0.011% of the volume of the enclosure.  The examiner notes that applicants own specification indicates that neem oil represents a plant health active ingredient.  Specification, [0025].  Dependent Claim 2 indicates the composition additionally includes a polar aromatic solvent and at least one diluent.  Claim 4 indicates the first substance is to be nitric oxide.  Claim 6 describes the apertures the housing is to possess, and Claim 20 indicates 
Livingston describes pest repellent devices comprising an impermeable housing equipped with each of holes for emitting vapor as well as a removable peel strip of material to occlude the holes until the time of use, [0010; 0024; 0030, Fig. 4C)], which contains a frangible envelope containing a pest repellent composition such as animal urine, [0014], designed to be placed within the interior of a structure, addressing the “structure for fully or partially sealing the treatment enclosure to contain vapors” and “adapted to enclose the substrate and at least one plant” of Claims 1 and 20.  [0008].
Livingston therefore describes a pest controlling composition contained within an impermeable housing designed to be placed within a larger structure to at least partially seal the treatment vapors within said structure bearing each of holes to provide for vapor release from the compositions contained within the housing and a peel strip to control the release of vapor from the composition within the housing by providing for an adjustable airflow through the holes.  Livingston does not, however, include neem oil, a solvent such as acetophenone, or a compound capable of constricting plant stoma in the devices described.
Brun describes similar devices to those of Livingston, wherein a pest controlling composition is contained within an impermeable envelope which, when opened, provides for air circulation through the device thereby permitting the release of the volatile compositions such as insecticides contained therein.  (Col.2, L.6-37; Col.3, L.5-38).  A wide variety of volatile compositions, including insecticides or insect repellents.  (Col.4, L.14-34).
Olchovy describes similar devices to those of Brun and Livingston for providing insecticides to the surrounding atmosphere.  [0017].  Olchovy incorporates into the devices, in 
Michaelraj describes the fumigant toxicity of neem vapor formulations employed by application of liquid compositions to filter paper within closed containers to provide neem oil vapors.  Specifically, Michaelraj describes exposing rice weevils and lesser grain borers to neem oil vapors inside enclosed airtight environments by the application of a liquid neem oil composition to filter papers in concentrations providing any of 0.004%, 0.006%, 0.008%, or 0.01% of the environments into which they had been placed.  (Pgs.2-7; Figs. 4-6).  Mortality, measured at 48 and 72 hours, was both dose and time dependent.  Michaelraj suggests employing such neem fumigants in large-scale storage, (Pg. 2), but does not describe the use of acetophenone or a diluent in the neem compositions.
Windsor describes agricultural compositions containing any of a number of active agents, carriers, and solvents, [0078-79], Windsor specifically reciting each of the instantly claimed neem oil as a botanical cytotoxic agent (Pg. 27), isopropyl alcohol as a microbicide and solvent (Pg. 111), acetophenone (Pg. 121), which Beitzel indicates is known to be useful as a solvent in neem containing pesticidal compositions, (Beitzel [0072-73]), and carbon dioxide as a fumigant/insecticide, (PG.77), which Pallaghy indicates causes the constriction and closure of plant stomata.  (Pg. 276).
While neither the various concentrations of neem oil, isopropyl alcohol, and acetophenone, nor the time between the delivery of the neem oil compositions and its volatilization and effective vapor concentrations recited by the instant claims are particularly described by the prior art of record, it must be remembered that generally differences in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Where the art here establishes each of a concentration and time dependent relationship on mortality when exposed to neem oil vapor, the skilled artisan is provided the requisite rationale for optimizing the concentrations of composition components to maximize the onset of efficacy of insecticidal neem oil vapors, addressing the component concentration and vaporization window limitations of the instant claims.  Concerning the volume of enclosure, it must be remembered that the mere scaling up of a prior art process capable of being scaled up cannot establish the patentability of a claim to such a scaled up process.  In re Rinehart, 531 F.2d 1048, 1053, 189 USPQ 143, 148 (CCPA 1976).
It would have been prima facie obvious to have utilized a combination of neem oil and carbon dioxide as insecticides, isopropyl alcohol as diluent, and acetophenone as solvent in a vapor-releasing composition to be incorporated into a device placed within a structure capable of containing at least one plant such as the porous rodent-controlling housing described by Livingston as usefully placed inside a home.  One having ordinary skill in the art would have been motivated to adapt the pore-equipped and adjustable housing described by Livingston to contain an insecticidal compositions, rather than rodent-controlling composition specifically described therein, because Livingston specifically describes such a housing as providing for fluid communication of a volatile pest control agent with the surrounding atmosphere via the adjustably exposed holes provided therein; a control of airflow and vapor release similar to that described by each of Brun and Olchovy as suitable for adjusting for the release of volatile .

Claims 1, 2, 4, 6, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Livingston, Brun, Olchovy, Michaelraj, Windsor, Beitzel, and Pallaghy as applied to Claims 1, 2, 6, 20, 22, and 23 above, and further in view of Moline (Harold Moline & James Locke, Comparing Neem Seed Oil with Calcium Chloride and Fungicides for Controlling Postharvest Apple Decay, 27 Hort. Sci. 719 (1993)), Wills (RBH Wills, L Soegiarto & MC Bowyer, Use of a Solid Mixture Containing Diethylenetriamine/Nitric Oxide (DETANO) to Liberate Nitric Oxide Gas in the Presence of Horticultural Produce to Extend Postharvest Life, 17 Nitric Oxide 44 (2007)).
Livingston, Brun, Olchovy, Michaelraj, Windsor, Beitzel, and Pallaghy, discussed in greater detail above, suggest a combination of neem oil and carbon dioxide as insecticides, isopropyl alcohol as diluent, and acetophenone as solvent in a vapor-releasing composition to be incorporated into a device placed within a structure capable of containing at least one plant such as a porous rodent-controlling housing usefully placed inside a home.
Moline indicates that applying neem seed oil to stored produce such as apples preserves the fruit from decay caused by a variety of fungal pathogens.   
Wills indicates that nitric oxide applied to harvested produce including a variety of fruit serves to extend postharvest life of the produce so treated.  (Abs., Pg. 44).
prima facie obvious to have utilized a combination of neem oil and nitric oxide as fruit preservatives, isopropyl alcohol as diluent, and acetophenone as solvent in a vapor-releasing composition to be incorporated into a device placed within a structure capable of containing at least one plant such as the porous housing described by Livingston as usefully placed inside a home.  One having ordinary skill in the art would have been motivated to adapt the pore-equipped and adjustable housing described by Livingston to contain a pesticidal composition, rather than rodent-controlling composition specifically described therein, because Livingston specifically describes such a housing as providing for fluid communication of a volatile pest control agent with the surrounding atmosphere via the adjustably exposed holes provided therein; a control of airflow and vapor release similar to that described by each of Brun and Olchovy as suitable for adjusting for the release of volatile insecticide vapors to the surrounding atmosphere.  In this context, incorporating neem oil solubilized in each of isopropyl alcohol and acetophenone combined with nitric oxide to provide for vapor to preserve harvested produce appears to be little more than the selection of components known to be useful in pesticidal neem oil compositions.

Claims 1, 2, 6, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Livingston, Brun, Olchovy, Michaelraj, Windsor, Beitzel, and Pallaghy as applied to Claims 1, 2, 6, 20, 22, and 23 above, and further in view of Garcia (U.S. PGPub. 2004/0034149), Murray (U.S. 4,576,844), and LaFleur (4,817,824)
Livingston, Brun, Olchovy, Michaelraj, Windsor, Beitzel, and Pallaghy, discussed in greater detail above, suggest a combination of neem oil and carbon dioxide as insecticides, isopropyl alcohol as diluent, and acetophenone as solvent in a vapor-releasing composition to be 
Garcia describes the impregnation of plastic films with essential oils to be formed into bags for the preservation of foods and horticulture products.  (Abs.).  These materials are described as protecting the materials so contained from, among others, insects.  [0016].  Polymers useful in the manufacture of such materials include polyethylene.  [0022]
Murray describes thermoplastic shipping bags for use in the packaging, transportation, and storage of a wide variety of products.  (Col.1, L.8-10).  These bags are described as suitably being made from, among others, polyethylene.  (Col.4, L.14-21).  An exemplary embodiment is an air and watertight sealed polyethylene bag filled with 50 pounds of granular salt.  (Col.7, L.58-64).  With the density of granular salt being approximately 2.17 grams per cubic centimeter, a 50 pound bag of granular salt would encompass approximately 10.4L.
LaFleur describes collapsible containers for granular materials comprising a bag contained within a cage.  (Abs).  These containers are described as useful for containing granular materials such as grains and rice, (Col.1, L.20-25), with plastic bags an exemplary embodiment described.  (Col.2. L.3-10).  In an exemplary embodiment, the cage containing the bag has exterior dimensions measuring 44x44x40 inches (Col.4, L.1-18), yielding a volume encompassed by the exterior dimensions of 77,440 cubic inches, or 1269 liters.  As the bags are designed to fit within the cages so provided, the examiner considers these dimensions suitably close to the claimed 1200 liters to render the range claimed obvious.  See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (indicating that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close).  Polyethylene is described as a preferred plastic for use in providing the bags to be contained within the approximately 1200L cages.  (Col.4, L.27-49).
It would have been prima facie obvious to have utilized a polyethylene bag of between 10-1200L to encompass a composition incorporating a combination of neem oil, and acetophenone vapors as means of controlling pests in the storage of agricultural materials.  One having ordinary skill in the art would have been motivated to do so owing to the fact that neem oil compositions are known to be useful in the control of agricultural pests during storage of agricultural products, and sealed polyethylene bags, particularly polyethylene bags capable of retaining essential oil vapors for the protection of agricultural products from insect damage, of between about 10-1200L in volume are suggested by the art as useful for the packaging and transport of a wide variety of materials.  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).

Response to Arguments
Applicant's arguments filed 25 January 2021 have been fully considered but they are not persuasive.
Applicants’ arguments concerning the alleged shortcomings of the examiner’s position that the treatment methods described are incapable of scaling up is unpersuasive as unsupported by objective evidence.  In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (Once a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case), In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 1470, 43 USPQ2d 1362 (Fed. Cir. 1997)  ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").  Applicants assertion that the need to provide treatment in a larger enclosure is not recognized by the cited references is not only relevant to the issue of scaling up a known process, but is contrasted by the teachings of at least the Michaelraj reference which contemplates large-scale use of neem formulations.
Applicants’ arguments concerning the particular embodiments described by each of Livingston, Michaelraj, Schmal, Windsor, Beitzel, Olchovy, Brun, Beitzel and Pallaghy are unpersuasive: Applicants are reminded art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Furthermore, applicants are reminded that all elements of each prior art reference need not read on the claimed invention, rather, the proper test for obviousness is what the combined teachings would have suggested to a person of ordinary skill in the art.  In re Kotzab, 217 F.3d 1365, 1370 (Fed. Cir. 2000).  As set forth above, the combined teachings of Livingston, Brun, Olchovy, Michaelraj, and Windsor as evidenced by Beitzel indeed suggest the invention encompassed by the claims, specifically the use of a device containing a neem oil pesticide solubilized by acetophenone contained within a housing adjustably openable to the surroundings which is suitable for the control of a variety of pests when contained within a storage enclosure to provide neem oil concentrations falling within those recited by the instant claims.
Applicants arguments that the art of record fails to motivate the use of neem oil vapor in either of the concentrations claimed or utilizing treatment enclosures of the recited volumes is unpersuasive, as it is well established that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that were the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).  Along these lines, it must also be remembered that the mere scaling up of a prior art process capable of being scaled up cannot establish the patentability of a claim to such a scaled up process.   In re Rinehart, 531 F.2d 1048, 1053, 189 USPQ 143, 148 (CCPA 1976).  As such, the volume of the enclosure within which the neem oil is to be released cannot, in view of the art of record, impart a patentable distinction to the instant claims in the absence of evidence of secondary indicia of nonobviousness.
Applicants arguments concerning the listing of acetophenone among alternative solvents is unpersuasive, because it is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).
Applicants argument concerning the teachings of Garcia and Murray as directed to excluding insects from the interior of the bag rather than controlling a pest by the release of vapors is unpersuasive.  Applicants are reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, each of Garcia and LaFleur are relied upon to establish that polyethylene bags can both be impregnated with neem oil to protect their contents from insects, and can be provided in a wide variety of sizes and shapes for carrying a wide variety of materials.  In a similar manner, the particular enclosures utilized for testing in laboratory environments by each of the Michaelraj, Schmal, or Tine references cannot seriously be considered limiting on the skilled artisan’s creativity.  See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989) (Art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments.).  This is particularly of concern where the art establishes that bulk grains are susceptible to infestation by the precise pests utilized in scaled-down experiments, and the art expressly describes the need for such scaled up uses of the experimental embodiments tested in the controlled environment of the laboratory.

Conclusion
No Claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613